Case 2:19-cv-00227-RMP   ECF No. 62   filed 11/25/20   PageID.811 Page 1 of 1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                  Nov 25, 2020
                                                                       SEAN F. MCAVOY, CLERK
